Case 2:05-cr-80955-DML-RSW ECF No. 1685 filed 07/17/20                 PageID.10683      Page 1 of 12



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

   UNITED STATES OF AMERICA,

                         Plaintiff,                           Case Number 05-80955
   v.                                                         Honorable David M. Lawson

   PAUL SHELDON BUFORD, JR.,

                     Defendant.
   _____________________________________/

              ORDER DENYING MOTION FOR COMPASSIONATE RELEASE

          Defendant Paul Buford has filed a motion asking the Court to resentence him to time served

   under the authority of the compassionate release provision of 18 U.S.C. 3582(c)(1)(A)(i), as

   amended by section 603(b)(1) of the First Step Act of 2018, Pub L. 115-391, 132 Stat. 5194, 5239,

   or alternatively, to recommend to the Bureau of Prisons (BOP) that he be transferred to home

   confinement under the Coronavirus Aid, Relief, and Economic Security (CARES) Act, 18 U.S.C.

   12003(b)(2). The government contends that Buford has not exhausted his remedies with the BOP,

   a necessary prerequisite for seeking compassionate release, but the record supports the opposite

   conclusion. Nonetheless, Buford has not demonstrated any extraordinary circumstances justifying

   immediate release. The Court also does not believe that a recommendation for early placement by

   the BOP to home confinement is appropriate. The motion will be denied.

                                                  I.

          In June 2006, Buford was charged along with 41 others in a multi-count superseding

   indictment with drug trafficking offenses related to an organization known as the Black Mafia

   Family (“BMF”). Demetrius Flenory and his brother, Terry Flenory, were the leaders of the BMF.

   By the time Flenory and his brother were indicted, their enterprise had distributed massive

   quantities of cocaine across several states. At its height, the BMF was estimated to employ over
Case 2:05-cr-80955-DML-RSW ECF No. 1685 filed 07/17/20                 PageID.10684      Page 2 of 12



   500 people. Buford worked for the BMF as Terry Flenory’s right hand man in California. Among

   other things, Buford arranged drug deals, supervised distributors, loaded and unloaded vehicles

   with cocaine, and customized the BMF’s transportation fleet to conceal evidence of drug

   trafficking activity. Even today, the BMF remains a well-known name in the community. See

   https://en.wikipedia.org/wiki/Black_Mafia_Family.

          Buford’s criminal history predates his arrest in this case and includes two concealed

   weapon convictions, convictions for tampering with a vehicle, domestic violence, grand theft

   firearm, grand theft auto, receiving and concealing stolen property and operation of a chop shop,

   and burglary. He was on parole for two offenses when he started working for the BMF.

          Buford was also a fugitive from 2006 to 2009. He consented to detention when he appeared

   in Michigan. Eventually, Buford pleaded guilty to conspiracy to possess with intent to distribute

   over 120 kilos of cocaine, in violation of 21 U.S.C. §§ 841, 848, and conspiracy to launder

   monetary instruments, in violation of 18 U.S.C. § 1956(h). In 2010, Judge Avern Cohn sentenced

   Buford to 240 months, below the guideline range of 324 to 405 months.

          Buford presently is confined by the Bureau of Prisons (BOP) at Terminal Island FCI in Los

   Angeles, California. His scheduled release date is December 8, 2025. He has served about 11

   years of his 20-year sentence. There have been several cases of COVID-19 at Terminal Island.

          Buford is male, 50 years old, and of African-American descent. His medical records show

   that he suffers from hypertension (high blood pressure) (benign essential), asthma (prescribed an

   inhaler), mild kidney disease, and Stage II diabetes which he manages with exercise. His blood

   pressure and asthma are managed with medication. Significantly, on May 13, 2020, Buford

   received a positive test result for COVID-19. He was asymptomatic, quarantined, and is deemed

   recovered.




                                                 -2-
Case 2:05-cr-80955-DML-RSW ECF No. 1685 filed 07/17/20                    PageID.10685       Page 3 of 12



          He states that, if released from prison to home confinement, he could reside with his wife

   and minor children in a home that has been in his wife’s family for over 40 years.

                                                    II.

          As a general rule, “a federal court ‘may not modify a term of imprisonment once it has

   been imposed.’” United States v. Alam, 960 F.3d 831, 832 (6th Cir. 2020) (quoting 18 U.S.C. §

   3582(c)). “But that rule comes with a few exceptions, one of which permits compassionate

   release.” Ibid. “The request may come through a motion in federal court filed by the Director of

   the Bureau of Prisons. 18 U.S.C. § 3582(c)(1)(A). Or it may come through a motion filed by the

   inmate after he has ‘fully exhausted all administrative rights to appeal a failure of the Bureau of

   Prisons to bring a motion on the [prisoner]’s behalf’ or after ‘the lapse of 30 days from the receipt

   of such a request by the warden of the [prisoner]’s facility, whichever is earlier.’” Ibid. (quoting

   18 U.S.C. § 3582(c)(1)(A)).

          Upon a proper motion via either avenue, the Court may, “[a]fter ‘considering the factors

   set forth in section 3553(a) . . . reduce the prisoner’s sentence if it finds that ‘extraordinary and

   compelling reasons warrant such a reduction’ or if the ‘[prisoner] is at least 70 years of age,’ has

   ‘served at least 30 years,’ and meets certain other conditions.” Ibid. (quoting 18 U.S.C. §

   3582(c)(1)(A)(i), (ii)). However, prisoners may not seek judicial relief before they have sought

   release under this statute from the prison warden. “Even though [the] exhaustion requirement does

   not implicate [the Court’s] subject-matter jurisdiction, it remains a mandatory condition,” and “[i]f

   the Director of the Bureau of Prisons does not move for compassionate release, a prisoner may

   take his claim to court only by moving for it on his own behalf. To do that, he must fully exhaust

   all administrative rights to appeal with the prison or wait 30 days after his first request to the

   prison.” Id. at 833-34 (quotations omitted).




                                                   -3-
Case 2:05-cr-80955-DML-RSW ECF No. 1685 filed 07/17/20                   PageID.10686       Page 4 of 12



          In his initial filing, Buford asserted that he had exhausted his administrative remedies with

   the BOP, but he did not provide any evidence of exhaustion. The government asserted it had no

   record of Buford making a request for release, but it also failed to provide any evidence on the

   issue of exhaustion. The Court therefore directed the parties to file supplemental papers with

   supporting evidence on their exhaustion positions.

          The record as supplemented shows that on April 8, 2020, Buford’s wife wrote to the warden

   asking for her husband to be released to home confinement because of the coronavirus. Also on

   April 8, 2020, Buford filled out a form titled “Inmate Request to Staff” in which he asked to be

   considered for home confinement due to COVID-19. A staff member responded to his request on

   the same form, on May 12, 2020, stating:

          Please be advised that an effort is being made to assess every inmate as soon as possible.
          It appears that you do not meet the criteria for this activity at this time. Unit team has
          concluded your exclusion based on your “medium risk recidivism level.” If you feel an
          error has occurred, please advise your unit team.

   ECF No. 1668-3, PageID.10601.

          Buford also states that he made a second request for release on May 3, 2020, to the warden.

   He attached signed statements from him and two other inmates attesting to the May 3, 2020,

   request. The statements say they are made under penalty of perjury but are not notarized. Buford

   states he never received a response to the May 3, 2020, request.

          On June 4, 2020, Buford’s attorney made a letter-request to the warden for compassionate

   release. The request was denied in a letter dated June 5, 2020, which is signed by John T.

   LeMaster, Senior Counsel, not the warden. The letter states in pertinent part:

          I note that you are a 50-year old man, CARE Level I, healthy inmate with stable conditions.
          At this time, you have not identified any extraordinary or compelling circumstances
          warranting consideration for compassionate release. The BOP is taking extraordinary
          measures to contain the spread and effects of the virus. However, your concern about being
          potentially exposed to, or possibly contracting, COVID-19 does not currently warrant an



                                                  -4-
Case 2:05-cr-80955-DML-RSW ECF No. 1685 filed 07/17/20                    PageID.10687       Page 5 of 12



           early release from your sentence. Accordingly, based on the available information you do
           not qualify and your RIS is denied.

   (ECF No. 1667-5, PageID.10577). The letter also advised Buford of his right to appeal under the

   administrative remedy program.

           The government takes the position that only the June 4, 2020, letter from Buford’s lawyer

   may be considered as a request for relief, because the other letters referenced “home confinement”

   and not “compassionate release” by name. Therefore, it maintains that Buford will not have

   exhausted his administrative remedies until July 5, 2020, 30 days after receipt of the June 4, 2020,

   denial letter.

           The Court disagrees. The requests made by Buford and his wife were sufficiently specific

   to trigger the administrative process contemplated by 18 U.S.C. § 3582(c)(1)(A). Thirty days

   lapsed from the date of the request before Buford filed his motion for relief on May 19, 2020.

           However, although Buford has exhausted his claim, he not made a convincing case that he

   is at an elevated risk for complications from COVID-19. His request for release under section

   3582(c)(1)(A)(i) must be premised on “extraordinary and compelling reasons.” There are no clear

   guidelines for establishing those grounds, but courts have applied this standard in the wake of the

   pandemic with the CDC guidelines in mind, accounting for both individual and institutional risk

   factors. In United States v. Salic, No. 08-cr-287, 2020 WL 1815851 (E.D.N.Y. Apr. 10, 2020), for

   instance, the defendant had hypertension for which he was prescribed Lisinopril and baby aspirin.

   He was also housed at a facility where COVID-19 cases were reported.        The defendant had only

   five more months to serve before being eligible for home confinement and had received permission

   from his unit manager to transfer to a halfway house. The defendant’s application for reentry was

   in process at the time of the court’s decision. The district court considered all of these factors in

   determining that early release was warranted.



                                                   -5-
Case 2:05-cr-80955-DML-RSW ECF No. 1685 filed 07/17/20                  PageID.10688       Page 6 of 12



          In United States v. Rodriguez, No. 03-cr-00271, 2020 WL 1627331 (E.D. Pa. Apr. 1, 2020),

   the defendant was in year 17 of a 20-year sentence. He had significant health issues including

   Type 2 diabetes mellitus with diabetic neuropathy, essential hypertension, obesity, and liver

   abnormalities. He was housed at a facility with confirmed cases of COVID-19. He had a good

   prison record and showed improvement in prison. Notably, the district court determined that none

   of those factors (length of sentence, health condition, and prison record) alone were sufficient to

   warrant release. However, when taken together, they persuaded the court that release was

   warranted.

          In United States v. Coker, No. 14-085, 2020 WL 1877800 (E.D. Tenn. Apr. 15, 2020), the

   defendant was wheelchair-bound with severe terminal chronic obstructive pulmonary disease that

   required oxygen therapy, which the BOP admittedly could not provide. The district court therefore

   found that the request for relief demonstrated a serious enough condition to warrant release even

   in the absence of heightened risk from COVID-19.

          And in United States v. Saad, No. 16-20197, 2020 WL 2065476 (E.D. Mich. Apr. 29,

   2020), the defendant had served 33 months of a 72-month sentence for a non-violent drug offense.

   He was 71 years old and housed at FCI Milan, which has several confirmed cases of COVID-19.

   He also suffered from a host of medical conditions, including kidney disease, hypertension,

   pulmonary hypertension, sleep apnea, shingles, diabetes, back problems, and a frozen thigh from

   an overdose of coumadin given by prison officials.         He also had heart surgery and knee

   replacement surgery. He had also recently been diagnosed with recurrent bladder cancer. The

   district court concluded that this combination of serious medical conditions plus the time he had

   served on a non-violent offense justified reducing his sentence and release to home confinement.




                                                  -6-
Case 2:05-cr-80955-DML-RSW ECF No. 1685 filed 07/17/20                    PageID.10689        Page 7 of 12



          The common features of the few recent cases where inmates have been granted judicial

   relief on motions for compassionate release due to the pandemic included properly exhausted

   claims that unreasonably were refused despite the existence of severe, chronic, or terminal

   conditions that might warrant release even in the absence of a pandemic.

          It cannot be gainsaid that the danger posed by the coronavirus is real. The virus causes a

   respiratory disease that can result in serious illness or death. It is a new strain of coronavirus not

   previously identified in humans, and it easily spreads from person to person. There is currently

   no approved vaccine or antiviral treatment for the disease, known as COVID-19.          Dr. Anthony

   Fauci, director of the National Institute of Allergy and Infectious Diseases, estimated that between

   100,000 and 240,000 people in the United States will die from COVID-19-related complications.

   Michael D. Shear et al., Coronavirus May Kill 100,000 to 240,000 in U.S. Despite             Actions,

   Officials Say, N.Y. Times, Mar. 31, 2020, https://www.nytimes.com/2020/03/31/us/politics/

   coronavirus-death-toll-united-states.html.

          The CDC has outlined sever medical conditions that place an individual at a higher risk of

   complications should they contract COVID-19. They include people 65 years and older; people

   who live in a nursing home or long-term care facility; and people of all ages with underlying

   medical conditions, particularly if not well controlled, including: (1) people with chronic lung

   disease or moderate to severe asthma, (2) people who have serious heart conditions, (3) people

   who are immunocompromised, (4) people with severe obesity (body mass index [BMI] of 40 or

   higher); (5) people with diabetes, (6) people with chronic kidney disease undergoing dialysis, and

   (7) people with liver disease.       See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

   precautions/people-at-higher-risk.html. The CDC also has noted that “current data suggest a

   disproportionate burden of illness and death among racial and ethnic minority groups.”




                                                   -7-
Case 2:05-cr-80955-DML-RSW ECF No. 1685 filed 07/17/20                    PageID.10690        Page 8 of 12



   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/racial-ethnic-inorities.html.

   And in Michigan, “African Americans account for 33% of COVID-19 cases and 40% of the deaths,

   according to state data, though they make up 14% of the state’s population.”

   https://news.umich.edu/african-americans-and-covid-19-in-michigan-u-m-experts-available/

            The CDC also has issued guidance acknowledging that detention facilities “present []

   unique challenges for control of COVID-19 transmission among incarcerated/detained

   persons, staff, and visitors.”   Interim Guidance on Management of Coronavirus Disease 2019

   (COVID-19)       in   Correctional    and   Detention    Facilities,   CDC       (Mar.   23,    2020),

   https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-

   correctional detention.html. “The CDC noted that many detention conditions create a heightened

   risk [for] detainees. These include low capacity for patient volume, insufficient quarantine space,

   insufficient on-site medical staff, highly congregational environments, inability of most patients

   to leave the facility, and limited ability of incarcerated/detained persons to exercise effective

   disease prevention measures (e.g., social distancing and frequent handwashing).” United States v.

   Kennedy, No. 18-20315, 2020 WL 1493481, at *2 (E.D. Mich. Mar. 27, 2020). Terminal Island

   has been the subject of criticism due to the large number of inmates who have tested positive for

   COVID-19.       See    https://www.latimes.com/california/story/2020-05-17/officials-mishandled-

   lompoc-terminal-island-prison-outbreaks-lawsuit. To date, the BOP has reported 8 open cases, 9

   inmate      deaths,    677       inmates    recovered,    and     14     staff     recovered.     See

   https://www.bop.gov/coronavirus/ .

            Consideration of the relevant factors in this case do not warrant Buford’s release. His age

   and medical condition do not satisfy the requirements for release in USSG § 1B1.13 cmt. n.1, even

   when considered in combination with the COVID-19 pandemic. Buford argues that because he is




                                                   -8-
Case 2:05-cr-80955-DML-RSW ECF No. 1685 filed 07/17/20                   PageID.10691       Page 9 of 12



   an African-American male, he has aged more quickly “at the cellular level” and is therefore older

   than his 50 years. Even if it is true that growing up in a certain geographic area subject to

   discrimination and other difficulties affects a person’s health, and even accepting that Buford may

   be 1.5 to 3 years older biologically than his 50-year old peers, Buford would still be only 51 to 53

   years old “biologically,” which does not put him in a high-risk group for susceptibility to COVID-

   19-related complications. As for his documented health, Buford has mild asthma, hypertension

   (benign essential), mild kidney disease, and Type II diabetes, all of which are managed with

   medication and exercise. Moreover, Buford already has had COVID-19, and his health conditions

   did not cause him to suffer severe health complications. He was, in fact, asymptomatic.

           Medical science has not yet furnished a clear answer to whether an individual can contract

   COVID-19 a second time, but according to the Center for Disease Control, re-infection of similar

   type viruses is unlikely.         See https://www.cdc.gov/coronavirus/2019-ncov/hcp/faq.html

   (explaining viral immunity) (last visited on May 26, 2020). As one court in this district recently

   held, “[t]he risk of contracting COVID-19 a second time and potentially developing a more severe

   response is not akin to the type of ‘extraordinary and compelling reasons’ justifying

   compassionate release identified by the Sentencing Commission.” United States v. Bland, Case

   No. 18-20555 (E.D. Mich. May 28, 2020) (denying compassionate release to an inmate who

   “tested positive for COVID-19 . . . experienced mild symptoms, recovered, and was released back

   to his unit”).

           Buford, however, notes that another inmate at Terminal Island contracted COVID-19, was

   deemed recovered, and eventually died. The BOP issued a press release regarding the inmate

   Adrian Solarzano. Solarzano was referenced in a Los Angeles Times article attached to Buford’s

   reply. Buford says that even though he has recovered from COVID-19, he remains susceptible




                                                  -9-
Case 2:05-cr-80955-DML-RSW ECF No. 1685 filed 07/17/20                    PageID.10692       Page 10 of
                                     12


  and could possibly die, as did Solarzano. Solarzano tested positive for COVID-19 in April of 2020

  and was considered recovered by May 10. Five days later, he was admitted to a hospital for chest

  pains and anxiety. As the press release states, he was then tested twice at the hospital for COVID-

  19, with negative results. The press release does not indicate what caused Solarzano’s death, other

  than mentioning that he had “long-term, pre-existing medical conditions.” (ECF No. 1667-8,

  PageID.10588). This evidence is anecdotal at best and does not support Buford’s argument that

  he could get COVID-19 twice with potentially life-threatening results.

         None of this is to minimize the seriousness of the coronavirus pandemic or the alarming

  rapidity of its spread within federal prisons, particularly at Terminal Island. But the pandemic is

  a global phenomenon and some risk is inherent no matter where Buford resides, either at home or

  in prison. He asserts that his risk would be lower at home, but he has not put forth any convincing

  evidence to demonstrate that he is at an especially elevated risk of harm in the present situation of

  confinement. And both California and Michigan have a staggering number of confirmed COVID-

  19 cases. Buford has not demonstrated “extraordinary and compelling reasons” to reduce his

  sentence to time served.

                                                  III.

         Buford also requests that the Court recommend that the BOP place him in home

  confinement under the CARES Act, 18 U.S.C. § 12003(b)(2). A defendant’s request for home

  confinement under the CARES Act is different than a request for compassionate release under 18

  U.S.C. § 3582(c)(1)(A). See Coronavirus Aid, Relief, and Economic Security Act, Pub. L. No.

  116-136, § 12003(b)(2), 134 Stat. 281 (2020); United States of America, v. Benjamin Gordon, No.

  CR416-082, 2020 WL 3964041, at *1 (S.D. Ga. July 13, 2020). Section 12001(b)(2) is directed

  at the Attorney General.     If he finds that emergency conditions will materially affect the




                                                 - 10 -
Case 2:05-cr-80955-DML-RSW ECF No. 1685 filed 07/17/20                    PageID.10693     Page 11 of
                                     12


  functioning of the BOP, the Director of the BOP may lengthen the maximum amount of time for

  which the Director is authorized to place a prisoner in home confinement under the first sentence

  of 18 U.S.C. § 3624(c)(2). Coronavirus Aid, Relief, and Economic Security Act, Pub. L. No. 116-

  136, § 12003(b)(2), 134 Stat. 281 (2020). And the Attorney General has done just that: in a

  memorandum issued on April 3, 2020, the Attorney General utilized his authority under the

  CARES Act to direct the BOP to “immediately maximize appropriate transfers to home

  confinement of all appropriate inmates held at FCI Oakdale, FCI Danbury, FCI Elkton, and at

  other similarly situated BOP facilities where COVID-19 is materially affecting operations.” See

  Memorandum from the Attorney General to the Director of the Bureau of Prisons (Apr. 3, 2020),

  available at https://www.justice.gov/file/1266661/download.

         But under section 12001(b)(2), “[d]esignation of an inmate’s place of confinement,

  including placement in home confinement, rests within the absolute discretion of the BOP.”

  United States v. McCloskey, No. 18-CR-260, 2020 WL 3078332, at *2 (S.D. Ga. June 9, 2020);

  see also United States v. Calderon, No. 1911445, 2020 WL 883084, at *1 (11th Cir. Feb. 24, 2020)

  (explaining that under 34 U.S.C. § 60541(g)(1)(A), the Attorney General “may” release eligible

  elderly offenders, and the district court was without jurisdiction to grant relief). Therefore, the

  district court has no authority to grant relief under section 12003(b)(2).

         However, the defendant’s request might be invoking a similar provision of the Second

  Chance Act. “The Second Chance Act of 2007 . . . increases a federal prisoner’s eligibility for

  pre-release placement in a halfway house from 6 to 12 months, and requires the Bureau of Prisons

  (BOP) to make an individual determination that ensures that the placement is ‘of sufficient

  duration to provide the greatest likelihood of successful reintegration into the community.’”

  Vasquez v. Strada, 684 F.3d 431, 432-33 (3d Cir. 2012) (quoting 18 U.S.C. § 3624(c)(6)(C)). “In




                                                 - 11 -
Case 2:05-cr-80955-DML-RSW ECF No. 1685 filed 07/17/20                    PageID.10694         Page 12 of
                                     12


  accordance with the Act, regulations were issued so that placement in a community correctional

  facility by the BOP is conducted in a manner consistent with 18 U.S.C. § 3621(b).” Ibid. (citing

  28 C.F.R. § 570.22). That statute, in turn, states that any recommendation by the sentencing court

  that a convicted person serve a term of imprisonment in a community corrections facility “shall

  have no binding effect on the authority of the Bureau . . . to determine or change the place of

  imprisonment of that person.” 18 U.S.C. § 3621(b). Relevant factors that the BOP shall consider

  include “(1) the resources of the facility contemplated; (2) the nature and circumstances of the

  offense; (3) the history and characteristics of the prisoner; (4) any statement by the court that

  imposed the sentence; and (5) any pertinent policy statement issued by the Sentencing

  Commission.” Lovett v. Hogsten, No. 09-5605, 2009 WL 5851205, at *1 (6th Cir. Dec. 29, 2009)

  (citing 18 U.S.C. § 3621(b)).

         Buford’s prison record appears to be clear. But the Court believes that the BOP is in a

  better position than the Court to assess the propriety of the defendant’s placement for reentry at an

  appropriate time, based on the applicable statutory factors and all of the information then available.

                                                   IV.

         Buford has exhausted his administrative remedies, but he has not demonstrated that

  compassionate release under 18 U.S.C. 3582(c)(1)(A)(i) is justified.

         Accordingly, it is ORDERED that the defendant’s motion for compassionate release

  (ECF No. 1639) is DENIED.


                                                                s/David M. Lawson
                                                                DAVID M. LAWSON
                                                                United States District Judge

  Dated: July 17, 2020




                                                  - 12 -
